Citation Nr: 1522796	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-19 649	)	DATE
	)
	)

On appeal from the
North Florida/South Georgia Veteran Health System
in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred on September 9, 2012, for treatment rendered by Phoenix Emergency Services of Leesburg at Villages Regional Hospital in The Villages, Florida.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred from September 10, 2012 to September 15, 2012, for inpatient treatment rendered at Villages Regional Hospital in The Villages, Florida.


ATTORNEY FOR THE BOARD

L. Driever, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to August 1966.

These claims come before the Board of Veterans' Appeals on appeal of November 2012 and May 2013 determinations of the North Florida/South Georgia Veteran Health System (NFSGVHS) in Gainesville, Florida.

The claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred from September 10, 2012 to September 15, 2012, for treatment rendered at Villages Regional Hospital in The Villages, Florida, is addressed in the REMAND portion of the decision below and is REMANDED to the NFSGVHS.


FINDINGS OF FACT

1.  On September 9, 2012, without VA's authorization, the Veteran sought emergency medical care from Phoenix Emergency Services of Leesburg at Villages Regional Hospital in The Villages, Florida.

2.  VA received a claim for payment or reimbursement of the costs of this care in April 2013, approximately seven months after Phoenix Emergency Services of Leesburg rendered it.   



CONCLUSION OF LAW

A timely claim not having been filed, the criteria for entitlement to reimbursement of unauthorized medical expenses incurred on September 9, 2012, for treatment rendered by Phoenix Emergency Services of Leesburg at Villages Regional Hospital in The Villages, Florida, are not met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1004 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act (VCAA) and its implementing regulations.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because, however, this claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are inapplicable.  Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R include their own notice requirements applicable to this appeal.  38 C.F.R. § 17.120-33.  According to 38 C.F.R. § 17.124, in a claim for payment or reimbursement of unauthorized medical expenses, a claimant has a duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When the adjudicator disallows such a claim, VA is required to notify the claimant of the reasons and bases for the denial and his or her appellate rights and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. 
§ 17.132.  Here, VA provided the Veteran May and July 2013 notice letters, which informed the Veteran that his claim had been denied on the basis that no prior authorization for the care had been obtained.  The Veteran responded to this notice with argument pertaining to the basis of the denial.  In a July 2013 statement of the case, VA amended the basis of the denial, informing the Veteran that the claim was denied because it was not filed in a timely manner.  This SOC included all pertinent regulatory provisions and provided the Veteran an opportunity to present argument in support of his claim, including on the amended basis of the denial.  No further notice is thus necessary.

II.  Analysis

The Veteran seeks payment or reimbursement of unauthorized medical expenses he incurred on September 9, 2012, for treatment rendered by Phoenix Emergency Services of Leesburg at Villages Regional Hospital in The Villages, Florida.  On that date, he experienced radiating chest and abdominal pain, abnormal breathing, dizziness and vomiting (8 to 10 times), symptoms that had reportedly been worsening during the prior 24 hours.  Given the worsening, he telephoned for an ambulance, which transported him to the emergency room of Villages Regional Medical Center late in the evening.  There, medical professionals evaluated him, determined he had acute pancreatitis, and admitted him for inpatient care.  He received such care from September 10, 2012 until September 15, 2012, but the only care at issue in this portion of the decision is that which was emergent in nature, rendered on September 9, 2012.    

There are two avenues for obtaining payment or reimbursement of expenses incurred for private medical care, described at 38 U.S.C.A. §§ 1725 and 1728.  Section 1725 authorizes reimbursement for emergency treatment for eligible veterans with nonservice-connected conditions.  See 38 C.F.R. §§ 17.1000-17.1008.  Section 1728 authorizes reimbursement for emergency treatment for eligible veterans with service-connected conditions.  See 38 C.F.R. § 17.120-17.121.  

According to computerized data of record, the Veteran, who is not service connected for any disabilities, has standing to bring this claim under 38 U.S.C.A. 
§ 1725.  Section 1725 requires the following:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) A veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) A veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728, for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002. 

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies that pose a serious threat to the life or health of a veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility. 38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. 
§ 17.54.  The Veteran here has not alleged and the evidence does not show that he sought and received prior authorization from VA for the treatment he received on September 9, 2012.  He instead argues that if he had waited to seek prior authorization he would have died.  He further argues that, on September 10, 2012, while still requiring emergent care, his spouse contacted and informed VA that the Veteran had been admitted to Villages Regional Hospital.  Allegedly, VA responded that it was aware of the admission.

The Board acknowledges these assertions, but notes that, under the provisions of 38 C.F.R. § 17.1004(d), to receive payment or reimbursement for emergency services, a claimant must file a claim for such payment or reimbursement within 90 days after the latest of the following: 

(1) The date of discharge from the facility that furnished the emergency treatment;

(2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or

(3) The date a claimant finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 

38 C.F.R. § 17.1004(d). 

In this case, according to computerized data of record, VA received a claim for payment or reimbursement of the costs of this care in April 2013, approximately seven months after Phoenix Emergency Services of Leesburg rendered it.  The Veteran does not dispute this fact, but rather, argues that he should not be penalized for any provider's error in submitting its bill in an untimely manner.  Unfortunately there is no statutory or regulatory provision providing for an exception based on this assertion.   

That is not to say that retroactive reimbursement is prohibited entirely based on the untimeliness of the filing of a claim.  In 2012, the Secretary amended 38 C.F.R. 
§ 17.1004 to codify the situations where VA could provide such retroactive reimbursement under 38 C.F.R. § 1725.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 77 Fed. Reg. 23,615, 23,615 (Apr. 20, 2012).  Now, under 38 C.F.R. § 17.1004(f), VA may do so if the emergency care was rendered after July 19, 2001, but more than 90 days before May 21, 2012, and only if the claimant files a claim for reimbursement no later than one year after May 21, 2012.  38 C.F.R. § 17.1004(f) (2014).  In this case, the care being rendered in September 2012, this exception does not apply.

Inasmuch as VA received a claim for payment or reimbursement of the costs of care in April 2013, approximately seven months after Phoenix Emergency Services of Leesburg rendered it, the claim is untimely.  Given that untimeliness, the criteria for entitlement to reimbursement of unauthorized medical expenses incurred on September 9, 2012, for treatment rendered by Phoenix Emergency Services of Leesburg at Villages Regional Hospital in The Villages, Florida, are not met.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred on September 9, 2012, for treatment rendered by Phoenix Emergency Services of Leesburg at Villages Regional Hospital in The Villages, Florida, is denied.


REMAND

This remanded claim involves the Veteran's entitlement to payment or reimbursement of unauthorized medical expenses incurred from September 10, 2012 to September 15, 2012, for inpatient treatment rendered at Villages Regional Hospital.  There are documents in the claims file indicating that VA approved payment for some of these expenses, including all of those incurred secondary to care rendered from September 10, 2012 to September 13, 2012.  There are also documents in the claims file indicating that VA denied payment for expenses incurred from September 10, 2012 to September 11, 2012 based on untimely submissions of bills.  Clarification is needed regarding this matter.     

In addition, in support of this claim. a VA physician twice reviewed the Veteran's claims file.  He found that the Veteran's medical condition stabilized on September 13, 2012, rendering it non-emergent.  The Veteran argues that, although on September 13, 2012, he was transferred out of ICU, two hours later, he suffered a dangerous drop in blood pressure, prompting a return to ICU.  Indeed medical treatment records confirm the September 13, 2012 move to a general medical unit from ICU.  However, as the Veteran alleges, his condition then changed (had diarrhea and abdominal pain), resulting in yet another move to an intermediate care unit (IMCU).  By the following day, his condition had improved and he was discharged home.  

Given the Veteran's assertion, to which the Board must respond, and the treatment note substantiating, at least in part, the assertion (Veteran was moved, but to IMCU not ICU), another opinion is needed regarding whether such a move signaled that the original condition had not stabilized to the extent initially thought.   

Accordingly, this claim is REMANDED for the following action: 

1.  Specify which bills VA has approved for payment, including all those that were submitted based on care rendered from September 10, 2012 to September 15, 2012.  

2.  If any VA-unapproved bill remains for the period of care extending from September 10, 2012 to September 13, 2012, identify it, including by the date(s) of service, name of providers and basis for denial (including, if applicable, untimeliness of submission).  

3.  Transfer the Veteran's claims file to the VA physician who previously reviewed this claim for an addendum opinion.  Ask him to: 

a.  Review his prior opinions, the Veteran's assertion that, although on September 13, 2012, he was transferred out of ICU, two hours later, he suffered a dangerous drop in blood pressure, prompting a return to ICU, and September 13 and 14, 2012 treatment records showing that, after being moved from ICU to a general medical unit on September 13, 2012, the Veteran experienced diarrhea and abdominal pain, resulting in another move to an intermediate care unit (IMCU).  

b.  Determine whether this evidence changes the prior opinions that the Veteran's medical state became non-emergent on September 13, 2012.  

c.  Provide rationale for the opinion.

4.  Readjudicate this claim based on all evidence of record.  If it continues to be denied, send the Veteran a supplemental statement of the case and afford him the appropriate amount of time to respond before returning the file to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


